      Case 1:19-cr-00191-RJA-JJM Document 55 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                Plaintiff,

                                                         DECISION AND ORDER
               v.                                            19-CR-191-A

JAMES ARTHUR MOREY,
                                Defendant.



      The defendant, James Arthur Morey, is charged in an Indictment with one

count of possessing images of child pornography, in violation of 18 U.S.C. §§

2252A(a)(5)(B) and §§ 2252A(b)(2). The case was referred to Magistrate Judge

Jeremiah J. McCarthy pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial

proceedings.

      On February 19, 2021, the Magistrate Judge filed a Report and

Recommendation (Dkt. No. 53) that recommends that defendant Morey’s motion to

suppress evidence, including his statement, (Dkt. No. 19) be denied. No objections

to the Report and Recommendation were filed, and the Report and

Recommendation was therefore deemed submitted.

      Upon clear error review pursuant to 28 U.S.C. §636(b)(1), and for the reasons

set forth in the Report and Recommendation, it is
      Case 1:19-cr-00191-RJA-JJM Document 55 Filed 04/06/21 Page 2 of 2




      ORDERED that defendant Morey’s motion to suppress evidence (Dkt. No. 19)

is denied for the reasons stated in the Report and Recommendation (Dkt. No. 53).

      IT IS SO ORDERED.



                                      ___s/Richard J. Arcara______
                                      HONORABLE RICHARD J. ARCARA
                                      UNITED STATES DISTRICT COURT

Dated: April 6, 2021




                                        2
